Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 14 April 2021 has been entered. Claims 1-3 and 5-20 are pending, of which claims 7-8 and 12-17 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 14 January 2021, except for the objections and rejection under 35 USC 112 repeated below.
	Drawings
The drawings are objected to because the lead line for reference character “10” in each of Figs. 1A, 3, and 4 should include an arrow.
The drawings are objected to because Fig. 5 includes an illegible reference character. In particular, the reference character to the left of “12” at the bottom of the figure cannot be read. It is unclear if this reference character is “16b”, “18b”, or “13b”. Clarity is required, although for examination purposes the examiner will treat the reference character as reading “16b”.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. As shown in the drawings (see Fig. 1, e.g.), the base “12” includes a wedging piece “26”, but the stand “20” does not include the wedging piece. Further, the wedging piece “26” is disposed on the base, but not the stand. Therefore, the feature of “the stand further includes … a wedging piece, wherein the wedging piece is disposed upon the stand and extends perpendicularly therefrom” as recited in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "V2" and "V3" have both been used to designate the notching assembly position (compare Figs. 2 and 3). Moreover, the reference characters “V2” and “V3” are described in paragraph 34 in relation to positions of post “56”, yet the reference character “V2” and “V3” as included in the drawings indicate a position of the notching assembly. Appropriate correction is required.
The drawings are objected to as failing to comply with 37 CFR 1.84(r) because various lead lines have arrows at their tips despite not indicating an entire section towards which the arrow points, touching a line to indicating a surface, or showing a direction of movement. To provide one illustrative example (noting that this example is not intended as an exhaustive list), in Fig. 1 the lead line for reference character “10” would properly be provided with an arrow since the lead line indicates the entire section towards which the arrow points, whereas the lead line for reference character “12” should not have an arrow because the lead line touch the indicated part. The present drawings thus include a large number of lead lines that should not include arrows. Indeed, the use of arrows is problematic because it is not always clear what structure is being indicated. For example, consider the lead line for reference character “76” in Fig. 1 – is the arrow pointing at an entire structure, or is the tip of the arrow touching the single structure that receives the lead line? The use of arrows detracts from the clarity of the drawings because it is unclear what structure each lead line is indicating.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "92" and "96" both appear to designate the same structure in Fig. 6A and in Fig. 6B. That is, .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification should be amended to provide an antecedent basis for “a first cutting device” and “a second cutting device” as recited in claim 18. For example, the specification should explicitly state that the first tier (or other structure; see the rejection under 35 USC 112(b) below) defines the ‘first cutting device’ and that the cutting member “40” corresponds to the ‘second cutting device’.
.
The amendment filed 14 April 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: paragraph 42 as amended 14 April 2021 describes the channel as being “in the manner of a C-channel”. No description of a channel ‘in the manner of a C-channel’ was previously disclosed. For example, no shape of the channel can be determined in the drawings. Therefore, the Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 3 at line 2 recites, “the first and second tier”. This recitation should read one of: -- the first tier and the second tier – and – the first and second tiers –.
Claim 3 at line 2 recites, “the first and second tier of the upper shoe”. The first and second tier are parts of the two-tier notcher and the die set, but not body. Note that claim 1 describes the two-tier notcher as “projecting from the body”, thus distinguishing the notcher from the body. The body, in turn, defines the upper shoe. Thus, claim 3 should refer to the first and second tier “of the two-tier notcher” or “of the die set”, but not “of the upper shoe”.
Claim 9 at line 3 recites, “therefrom”. This recitation should read – from the stand –.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a second cutting device supported on the body and configured for making a linear cut” as recited in claim 18 (first, “device” is a generic placeholder for “means”; second, the cutting function because a variety of device can be supported on the bod without performing any cutting function).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Note that “a first cutting device for creating a triangular punch” is not being interpreted under 35 USC 112(f) because claim 1, upon which claim 18 depends, recites sufficient structure for performing the claimed punching function. In particular, the two-tier notcher performs the recited punching function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the lever of the notching assembly" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. While claim 6 introduces “a lever” at line 3, that lever is part of “the lever assembly” and not the notching assembly. Thus, claim 6 is indefinite. Does the Applicant intend to recite “the lever of the lever assembly”? Or, does the Applicant intend to refer to some other lever that is part of the notching assembly?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 4,283,978 to Kasai et al. in view of FR 1,400,778 to Farre et al.
Regarding claim 1, Kasai discloses a notching device 1 comprising: 
a base (including frame 3 and tables 7 and 29); 
a stand 13 and 15 coupled to the base (see Figs. 1 and 2); and 
a notching assembly (including lower shoe 19 and the die set discussed below) supported on the base and the stand (see Figs. 1 and 2), the notching assembly including: 
a die set (see the annotated Fig. 1 of Kasai below) slidably supported in the stand 13 and 15 and movable towards and away from the base (see Fig. 1 and col. 2, lines 40-46), the die set includes 
a first body supporting the first tier of the notcher (see Fig. 1 – the ‘body’ can be considered a ‘first body’); and 
wherein the first body defines an upper shoe (see Fig. 2; the first body slides along the stand), and 
a lower shoe 19 defining a notch (see Fig. 2), wherein the notcher is complementarily shaped with the notch of the lower shoe 19 to be selectively received within the notch of the lower shoe 19 upon actuation of the notching device 1 (see Fig. 2 and .  

    PNG
    media_image1.png
    788
    770
    media_image1.png
    Greyscale

Regarding claim 2, Kasai discloses that the notch of the lower shoe 19 includes a perimeter configured for cutting (see Fig. 2 and col. 2, lines 53-57).  
Regarding claim 3, Kasai discloses that the notch of the lower shoe 19 has a triangular profile (see Fig. 2), and the first tier of the upper shoe has a triangular profile (see Fig. 2).  
claim 9, Kasai discloses that the stand further includes at least one wall (an inner wall of stand portion 15; see Fig. 2) and a wedging piece 23 (see Fig. 2, the ‘wedging piece’ is included in the stand at least to the same extent as the wedging piece as disclosed in the present application), wherein the wedging piece 23 is disposed upon the stand (see Fig. 2, where this feature is met to the same extent as disclosed in the present application) and extends perpendicular therefrom (see Fig. 2, the wedging piece 23 extends perpendicular to a surface of the stand that receives the slide 11). 
Regarding claim 10, Kasai discloses that the at least one wall defines an aperture (the aperture being the open space defined by the inside facing surface of element 15 in Fig. 3) configured to receive a drive cleat 11 (see Fig. 3).  
Regarding claim 11, Kasai discloses that the first tier of the notcher in cooperation with the notch of the lower shoe 19 define a cutting member (see Fig. 1 and col. 2, lines 50-57), wherein movement of the first tier relative to the notch performs a cutting action (see Fig. 1 and col. 2, lines 50-57).  
Regarding claim 18, Kasai discloses that the notcher defines a first cutting device 17 for creating a triangular punch (see Fig. 2); and further comprising a second cutting device 31 supported on the body and configured for making a linear cut (see Fig. 8; note that a rectangular cut includes several linear cuts, and also that depending on the shape of the workpiece, the second cutting device 31 may make a single linear cut, such as if the width of the workpiece is less than a width of the second cutting device).  
Regarding claim 19, Kasai discloses that the first cutting device 17 extends from a first side of the body (a left side relative to Fig. 1), and the second cutting device 31 is located on a second side of the body (a right side relative to Fig. 1).  
Regarding claim 20, Kasai discloses that actuation of the body results in actuation of the first cutting device 17 and the second cutting device 31 simultaneously (see Fig. 1 – both cutting devices 17 and 31 move along with the body).   
two-tier notcher, wherein the notcher includes a second tier spaced from the first tier to define a gap therebetween, and that the body of the die set includes a second body supporting the second tier of the notcher, with the first and second bodies defining the upper shoe, all as required by claim 1. Kasai also fails to disclose that the second tier has a triangular profile as required by claim 3, and that the first and second tiers of the notcher in cooperation with the notch of the lower shoe define the cutting member and movement of the first and second tiers relative to the notch performs the cutting action as required by claim 11.
Farre discloses a notching device (see Fig. 1) including a notcher that is a two-tier notcher (see annotated Fig. 3 of Farre below), wherein the notcher includes a second tier spaced from a first tier to define a gap therebetween (see annotated Fig. 3 of Farre below). Farre discloses a body that includes a first body supporting the first tier of the notcher and a second body supporting the second tier of the notcher (see annotated Fig. 3 of Farre below; note that the first and second bodies can be considered as subsets of a single body, as opposed to having to be separable parts, because the claim requires that “a body” includes both the first and second bodies), wherein the first and second bodies define an upper shoe (see the sliding action of the first and second bodies as evident from Fig. 1). Farre discloses that the first and second tiers of the notcher in cooperation with a notch defined by a lower shoe (the notch of the lower shoe being the notch within which the tiers are received in Fig. 1) define a cutting member and movement of the first and second tiers relative to the notch performs a cutting action (see Fig. 1 and the Abstract at page 3 of the English translation of Farre – the ‘knife-ejection’ as described in the Abstract corresponds to the claimed cutting member; note that ‘the first and second tiers’ of Farre, considered in the aggregate, define a portion of the cutting member even if the second tier of Farre does not perform cutting). Farre discloses that providing the notcher as a two-tier notcher, where the body has both a first body supporting the first tier of the notcher and a second body supporting the second tier of the notcher, is advantageous because cut portions of the work are ejected from the notch 

    PNG
    media_image2.png
    588
    819
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art to configure the notcher of Kasai as a two-tier notcher, where the body has both a first body supporting the first tier of the notcher and a second body supporting the second tier of the notcher, in view of the teachings of Farre. This modification is advantageous because configuring the notcher in this manner allows the notcher to eject cut portions of the work from the notch of the lower shoe, preventing the cut portions from settling into the notch where the cut portions are difficult to remove. Moreover, in making this modification, it would have been obvious to one of ordinary skill in the art to provide the second tier of the notcher with a triangular profile, as the first tier already has a triangular profile and because the triangular profile allows the second tier to be received in the notch. That is, when modifying Kasai’s notcher to be two-tiered, one of ordinary skill in the art would desire for the tiers of the notcher to correspond to the shape of the notch, as evidenced by Kasai already teaching its notcher’s shape corresponds to the shape of the notch.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Farre as applied to claim 1 above.
Kasai, as modified, fails to explicitly disclose the particular height of its gap, and therefore Kasai, as modified, fails to disclose that a height of the gap is 0.06 inches as required by claim 5. 
Nonetheless, Farre teaches that the gap’s height must be sufficient to receive a workpiece between the first and second tiers, given that the gap must receive the workpiece in order to cut and eject the workpiece. Therefore, providing the gap of Kasai, as modified, with a height of 0.06 inches would have been an obvious design choice depending on the thickness of the workpiece intended to be notched. When the notching device of Kasai, as modified, is designed to notch a thin material, the height of the gap need only be small. However, when the notching device of Kasai, as modified, is designed to notch a thick material, the height of the gap needs to be larger to receive the material. Therefore, providing the gap with a height of 0.06 inches would have been obvious when designing the notching device to notch a thin material. Further, because Kasai, as modified, discloses the claimed invention except for the particular size of the gap as recited in claim 5, it would have been an obvious matter of design choice to change the size of the gap to be 0.06 inches because such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). Finally, the Applicant has not disclosed that the claimed gap height solves any stated problem or is for any particular purpose, instead indicating at paragraph 37 of the present specification that the gap can have another size. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasai in view of Farre as applied to claim 1 above, and further in view of US Pub. No. 2015/0239143 A1 to Chang.
Kasai, as modified, discloses some drive means that actuates its notching assembly (see col. 2, lines 44-46), but only generically without describing any particular structure of the drive means. Kasai, as modified, fails to disclose a lever assembly coupled to the stand and to the notching assembly, wherein claim 6.  
Chang teaches a lever assembly (including a lever 40) coupled to a stand 12 and to a cutting assembly (including vertically driven punch 21), wherein the lever assembly further includes a lever 40 and a spring 32 (see Fig. 4), wherein the spring 32 is compressed by a transition of the lever 40 of the notching assembly from a vertical position (shown in Fig. 4; this position is ‘a vertical position’ because it is a position in which the lever is more vertical than in the cutting position) to a cutting position (see Fig. 5). Chang thus provides a lever assembly that can drive a cutting assembly to move vertically.
It would have been obvious to one of ordinary skill in the art to provide the notching device of Kasai with a lever assembly as taught by Chang in order to provide a structure that drive actuation of the notching assembly, given that Kasai is silent regarding any particular structure for achieving this driving function. Additionally, KSR Rationale A – Combining prior art elements according to known methods to yield predictable results is applicable to render this combination obvious. Kasai and Chang together disclose each claimed element. One of ordinary skill in the art could have providing the notching device of Kasai with the lever assembly of Chang by attaching the lever assembly to a stand, as taught by Chang, and in combination each element would have performed the same function as it did separately (i.e., the notching device retains its functionality, and the lever assembly performs the same function of driving a vertically movable cutting element). One of ordinary skill in the art would have recognized that the results of this combination were predictable because Kasai requires some driving means, and Chang supplies such a driving means.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242.  The examiner can normally be reached on Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVAN H MACFARLANE/Examiner, Art Unit 3724